DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
 
Response to Amendment
Claims 1, 5 and 7-8 were amended. Claims 1-8 are pending.
Claims 6-7 recite contingent limitations. 
Claim 7 is objected to for minor informalities.
Claims 1-8 are rejected under 35 USC 112(b). See response to arguments.
Claims 1-8 are rejected under 35 USC 101. See response to arguments.
The rejection under 35 USC 103 is maintained, although Applicant’s amendment necessitated a change in the basic thrust of the rejection as described herein.

Response to Arguments
	35 USC 112(b)
	Applicant’s arguments field 01/07/2021 regarding the rejection under 35 USC 112(b) have been fully considered, but are not persuasive. Applicant argues that the claim amendments overcome the previous grounds of rejection under 35 USC 112(b). Applicant’s amendment overcomes some, but not all, of the grounds of rejection under 35 USC 112(b). See the current rejection.



	35 USC 101
	Applicant’s arguments filed 01/07/2021 regarding the rejection under 35 USC 101 have been fully considered, but are not persuasive. 

	Applicant appears to argue on page 5 that the claims recite steps which are impractical to perform in the human mind. Examiner respectfully disagrees that any of the steps which were identified as a mental process are impractical to perform in the human mind. 

	Applicant argues on page 6 that the claim is directed to an improvement in technology, namely pattern or sound recognition. Applicant cites several court cases as evidence that this is a technological improvement. Examiner respectfully disagrees that this is a technological improvement. The instant claims appear to be directed to labeling sensor data, whereas the claims at issue in McRO, Inc. v. Bandai Namco Games America Inc. were directed to “the creation of something physical—namely, the display of ‘lip synchronization and facial expressions’ of animated characters on screens for viewing by human eyes”. The claims are also dissimilar from those in Thales Visionix Inc. v. United States. In Thales, the claims were directed to a method for tracking a physical object, not for identifying patterns in data.

	Applicant argues on pages 6-7 that the clustering step is not a recitation of a mathematical concept because the claim does not require a particular mathematical algorithm. Examiner respectfully disagrees. Clustering is itself a mathematical algorithm wherein feature vectors are grouped together based on a distance.

	Applicant argues on page 7 that the test for whether a claim is directed to a mental process is not whether individual limitations could be performed in the human mind, but whether the claim as a whole could be performed in the human mind. Examiner respectfully disagrees. First, a claim may be recite a 2019 PEG and October Update do not preclude a claim including a recitation of abstract ideas from different categories. It is possible that a claim recite both mental processes and mathematical concepts, and that the recitation of the mathematical concepts makes the claim as a whole impractical to perform in the human mind. The claim would not necessarily be eligible for this reason.

	Applicant argues on page 7 that the last limitation of the independent claims have been amended so that the claim does not recite a mathematical concept. This point is moot as this limitation is no longer being treated as a mathematical concept.

	Clarifying that the claim trains a neural network would likely help overcome the rejection under 35 USC 101, although any claim amendment would need to be considered before a determination could be reached.

	35 USC 103
	Applicant argues that the art of record fails to teach “acquiring, based on the reliability, a plurality of weights of discrimination functions corresponding to the data types, each weight based on the reliability of one of the data types for one of the representative points”. Examiner respectfully disagrees. The rejection under 35 USC 103 has been altered based on the claim amendment. Tsuchida is now relied upon to teach the weights. Tsuchida teaches determining a reliability level (i.e., a reliability) and then using this as a confidence level (i.e., a weight). Note also that this limitation is rejection under 35 USC 112.

Claim Interpretation
	Claims 1 and 8 recite “obtaining a label for at least one new data type of the new sensor data when the new sensor data includes a new representative point dissimilar from the representative points of the acquired sensor data”. This appears to be a contingent limitation because “obtaining a label for at least one new data type of the new sensor data” is contingent on “the new sensor data includes a new representative point dissimilar from the representative points of the acquired sensor data”.
	This interpretation also applies to dependent claims 2-7.

	Claim 6 recites “adding a new representative point from newly acquired sensor data when the newly acquired sensor data is not similar to any of the pieces of similar sensor data”. This appears to be a contingent limitation because “adding a new representative point from newly acquired sensor data” is contingent on “the newly acquired sensor data not [being] similar to any of the pieces of similar sensor data”. 

	Claim 7 recites “outputting a detection result in which the one of the data types is designated when the highest score is at least equal to a threshold”. This appears to be a contingent limitation because “outputting a detection result in which the one of the data types is designated” is contingent on “the highest score [being] at least equal to a threshold”.

	The interpretation of contingent limitations may be found at MPEP 2111.04, section II. In particular, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” and “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.” 
	A contingent limitation in which the precedent condition is not necessarily met is not improper per se; however, Applicant is encouraged to consider amending to ensure that the precedent condition is met.

Claim Objections
Claim 7 is objected to because of the following informalities: 
As amended, it is unclear whether or not claim 7 requires all of the steps of claim 1. Applicant is encouraged to amend the preamble as in the other dependent claims. For example: “The sensor data learning method of claim 1, further comprising, subsequent to obtaining a label for at least one new data type of the new sensor data:…” would resolve the issue provided the specification provides support for such an amendment.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 8 recite “obtaining acquired sensor data for representative points”. [0046-0048] of the specification appears to describe extracting the representative points from the sensor data. This does not appear to be consistent with obtaining the sensor data for the representative points, as the representative points have not yet been extracted. The specification appears to provide support for “obtaining acquired sensor data 
Dependent claims 2-7 are rejected with the same rationale.

Claims 1 and 8 recite “clustering the acquired sensor data, obtained for each representative point, into a plurality of pieces of similar sensor data, having data types associated with the representative points, respectively”. [0046-0048] of the specification appears to describe extracting the representative points from the sensor data. This does not appear to be consistent with obtaining the sensor data for the representative points, as the representative points have not yet been extracted. The specification appears to provide support for clustering the sensor data and extracting representative points from the resulting clusters.
Dependent claims 2-7 are rejected with the same rationale.

Claims 1 and 8 recite “acquiring, based on the reliability, a plurality of weights of discrimination functions corresponding to the data types…determining the discrimination function based on the weights;”. The nearest description in the specification appears to be at [0061], [0096], [0123], [0128], [0132], [0160], and [0177]. This portion of the specification appears to describe determining weights for the representative points based on a reliability. However, the computed weights do not appear to be weights of a discrimination function. Moreover, these weights are subsequently used to train/generate the discrimination function. The specification appears to provide support for “acquiring, based on th reliability, a plurality of weights 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 8 recite “acquiring, based on the reliability, a plurality of weights of discrimination functions corresponding to the data types…determining the discrimination function based on the weights;”. This limitation has at least the following two interpretations:
a plurality of weights are acquired for the purpose of training discrimination functions and these weights are subsequently used to train discrimination functions;
a plurality of weights which are part of the discrimination functions are acquired, and these weights are subsequently used to train the discrimination functions.
For the purposes of examination, this limitation is being interpreted using the first interpretation as the second interpretation does not appear to be consistent with the specification (note rejection under 112(a) above). 
	Dependent claims 2-7 are rejected with the same rationale.

	Claims 1 and 8 recite “a new representative point dissimilar from the representative points of the acquired sensor data”. The limitation “dissimilar” is a relative term of degree. The term is not defined by 
	Dependent claims 2-7 are rejected with the same rationale.

Claims 1 and 8 recite “data types, each data type corresponding to a label associated with a representative point”. As used in the art, a “data type” may mean a particular kind of data item, as defined by the values it can take, the programming language used, or the operations that can be performed on it. Examples of “data types” include string, int, double, and Boolean. As used in the specification, a “data type” appears to be a label which is associated with a point. The only instance of “data type” appears to be at [0006] of the specification. Later references to the reliability calculation use the terminology “label”. A person of ordinary skill in the art would recognize that “data type” is used in the instant application as a synonym for “label”. However, as per MPEP 2173.05(a), section III, terms used contrary to their ordinary meaning must be clearly redefined in the written description. For the purposes of examination, a “data type” is being interpreted as a label (which necessarily corresponds to itself). Applicant is encouraged to amend to use the “label” terminology in place of “data type” as this terminology is more consistent with the specification and with established terminology.
Dependent claims 2-7 are rejected with the same rationale.

Claim 6 recites “similar”. This is a relative term of degree. The term is not defined by the specification and a person of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention. For the purposes of examination, this limitation is being interpreted broadly as encompassing any determination that newly acquired sensor data is different from previous sensor data.

Claim 7 recites “A sensor data detection method performed after the learning method of claim 1”. It is unclear whether the steps of the method of claim 1 are required by claim 7. For the purposes of examination, this limitation is being interpreted as requiring all of the steps of claim 7, but requiring that the “specifying” and “outputting” steps recited in claim 7 occur after the steps recited in claim 1. Applicant is encouraged to consider amending the preamble as in the other dependent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
	
	Step 1

	
	Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
		
	Claims 1 and 8 substantially recite 
	clustering the acquired sensor data, obtained for each representative point, into a plurality of pieces of similar sensor data, having data types associated with the representative points, respectively;  (Clustering the acquired sensor data appears to be practically implemented in the human mind (e.g., a person could identify that the numbers -1, 0, 1, 10, and 11 could be clustered into {-1, 0, 1} and {10,11}). Moreover, the clustering is a recitation of a mathematical algorithm. This step encompasses both a recitation of a mental process and a mathematical concept.)
	calculating reliability of the data types, each data type corresponding to a label associated with one of the representative points, based on the data types associated with the pieces of similar sensor data; (This step appears to be practically implemented in the human mind (e.g., computing a ratio of 10 (say the size of the largest data type in a cluster) to the total number of data points (e.g. 20) to determine a reliability of ½. Moreover, the recitation of a step of calculating a number is a recitation of a mathematical concept. This step is both a recitation of a mental process and a mathematical concept.)
	acquiring, based on the reliability, a plurality of weights of discrimination functions corresponding to the data types, each weight based on the reliability of one of the data types for one of the representative points; (To the extent this this step includes calculating the weights, this is a recitation of a mathematical concept.)
	determining the discrimination functions based on the weights; (Determining functions based on weights is a recitation of a mathematical concept.)
	…obtaining a label for at least one new data type of the new sensor data when the new sensor data includes a new representative point dissimilar from the representative points of the acquired sensor data. (This step appears to be a recitation of identifying a label for sensor data. For example, this may include identifying a sounds as a “door sound” as per the specification at [0034]. This is practical to perform in the human mind. Note that this limitation is currently being interpreted as a contingent limitation.)
	Considered individually and as an ordered combination, the above steps are a recitation of an abstract idea.

Claim 2 recites at least the abstract idea identified above. Claim 2 further recites
	acquiring the data type granted to each of the plurality of pieces of sensor data accumulated for the predetermined period.  (This step appears to encompass using the discrimination function to determine the data type granted to the plurality of pieces of sensor data, which is a recitation of a mathematical concept.)
	Considered individually and as an ordered combination, the above steps are a recitation of an abstract idea.

	Claim 3 recites at least the abstract idea identified above. Claim 3 further recites
	acquiring the data type granted to the sensor data.  (This step appears to encompass using the discrimination function to determine the data type granted to the plurality of pieces of sensor data, which is a recitation of a mathematical concept.)
	Considered individually and as an ordered combination, the above steps are a recitation of an abstract idea.

	Claim 4 recites at least the abstract idea identified above. Claim 4 further recites
	acquiring the weights based on the reliability and a number of the pieces of similar sensor data clustered for each representative point.  (This step appears to be a recitation of determining weights for a discrimination function, which is a recitation of a mathematical concept.)
	Considered individually and as an ordered combination, the above steps are a recitation of an abstract idea.

	Claim 5 recites at least the abstract idea identified above. Claim 5 further recites
	wherein the reliability of each representative point is calculated based on a ratio of a first number of times a most frequent label is associated with the representative point during labeling history, to a second number of different labels associated with the representative point during the labeling history.  (This calculation is a recitation of a mathematical concept.)
	Considered individually and as an ordered combination, the above steps are a recitation of an abstract idea.

	Claim 6 recites at least the abstract idea identified above. Claim 6 further recites
	adding a new representative point from newly acquired sensor data when the newly acquired sensor data is not similar to any of the pieces of similar sensor data. (This step recites identifying/adding a new point when it is not sufficiently similar to any other pieces of sensor data. This is a recitation of a mental process (e.g., a person with the existing data -1, 0, 1, 10, 11 might recognize that 100 does not fit into either of the clusters {-1, 0, 1} or {10, 11} and decide to start a new cluster centered at {100}.)
	Considered individually and as an ordered combination, the above steps are a recitation of an abstract idea.

	Claim 7 recites at least the abstract idea identified above. Claim 7 further recites 
	specifying, for the new sensor data, one of the data types having a highest score based on the discrimination functions; and (This step appears to identify a type having a highest score. 
	…when the highest score is at least equal to a threshold. (Comparing a number to a threshold is both practically implemented in the human mind and a recitation of a mathematical concept.)

	Step 2A, Prong 2
	Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

	Claims 1 and 8 further recite:
	obtaining acquired sensor data for representative points; (Obtaining data for performing the abstract idea is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
…acquiring, based on the reliability, a plurality of weights of discrimination functions corresponding to the data types, …; (To the extent that this step involves only transmitting or receiving weights, this step is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
… acquiring new sensor data; and (Obtaining data for performing the abstract idea is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
The sensor, computer, memory and processor recited in claims 1 and 8 are generic computer equipment recited at a high level of generality, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).
To the extent that the claim represents any improvement, it would appear to be an improvement in the field of performing pattern recognition (e.g., identifying various sounds as per [0033-0044] of the as-SAP America, Inv. v. InvestPic, LLC, an improvement in the realm of abstract ideas does not make a claim eligible under 35 USC 101.
Considering the additional elements individually and as an ordered combination and considering the claim as a whole, the abstract idea is not integrated into a practical application. 

Claim 2 further recites
	accumulating the acquired sensor data for a predetermined period; (This step appears to be directed to gathering data for performing the abstract idea, which is insignificant extra solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). The limitation identifying a particular type or source of information to be used is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
	displaying, on a display, a screen on which the data type is granted for each predetermined period; and (This step appears to be directed to displaying in a generic manner a result of the abstract idea on a generic piece of computer equipment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
acquiring the data type granted to each of the plurality of pieces of sensor data accumulated for the predetermined period.  (To the extent that this step encompasses simply receiving the data type, this is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
Considering the additional elements individually and as an ordered combination and considering the claim as a whole, the abstract idea is not integrated into a practical application.

	Claim 3 further recites
	displaying, on a display, a screen in which the data type is granted whenever the sensor data is acquired; and (This step appears to be directed to displaying in a generic manner a result of the 
acquiring the data type granted to the sensor data.  (To the extent that this step encompasses simply receiving the data type, this is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
Considering the additional elements individually and as an ordered combination and considering the claim as a whole, the abstract idea is not integrated into a practical application.

	Claim 4 further recites
acquiring the weights based on the reliability and a number of the pieces of similar sensor data clustered for each representative point.  (If this limitation were to be interpreted as requiring only that the weights be acquired in the sense of receiving or retrieving them, then this step would be insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
Considering the additional elements individually and as an ordered combination and considering the claim as a whole, the abstract idea is not integrated into a practical application.

Claims 5-6 do not recite additional elements which might integrate the abstract idea into a practical application.

Claim 7 further recites
	outputting a detection result in which the one of the data types is designated (This appears to be a recitation of generically outputting a result of the abstract idea. A recitation of generic computer equipment or processes does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	Considering the additional elements individually and as an ordered combination and considering the claim as a whole, the abstract idea is not integrated into a practical application.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.
	
	Claims 1 and 8 further recite:
	obtaining acquired sensor data; (Sending/receiving or storing/retrieving data are well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, examples i and iv of the first list of examples. Well-understood, routine, conventional limitations do not amount to significantly more than the abstract idea.)
…acquiring, based on the reliability, a plurality of weights of discrimination functions corresponding to the data types…; (Sending/receiving or storing/retrieving data are well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, examples i and iv of the first list of examples. Well-understood, routine, conventional limitations do not amount to significantly more than the abstract idea.)
… acquiring new sensor data; and (Sending/receiving or storing/retrieving data are well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, examples i and iv of the first list of examples. Well-understood, routine, conventional limitations do not amount to significantly more than the abstract idea.)
Considering the additional elements individually and as an ordered combination and considering the claim as a whole, the claims do not amount to significantly more than the abstract idea. 

Claim 2 further recites
	accumulating the acquired sensor data …(Sending/receiving or storing/retrieving data are well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, examples i and iv of the first list of examples. Well-understood, routine, conventional limitations do not amount to significantly more than the abstract idea.)
	…acquiring the data type granted to each of the plurality of pieces of sensor data accumulated for the predetermined period.  (Sending/receiving or storing/retrieving data are well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, examples i and iv of the first list of examples. Well-understood, routine, conventional limitations do not amount to significantly more than the abstract idea.)
Considering the additional elements individually and as an ordered combination and considering the claim as a whole, the claims do not amount to significantly more than the abstract idea.

	Claim 3 further recites
	…acquiring the data type granted to the sensor data. (If the limitation were interpreted as requiring only that the weights be received or retrieved, sending/receiving or storing/retrieving data are well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, examples i and iv of the first list of examples. Well-understood, routine, conventional limitations do not amount to significantly more than the abstract idea.)
Considering the additional elements individually and as an ordered combination and considering the claim as a whole, the claims do not amount to significantly more than the abstract idea.

	Claim 4 further recites
acquiring the weights based on the reliability and a number of the pieces of similar sensor data clustered for each representative point.  (If the limitation were interpreted as requiring only that the weights be received or retrieved, sending/receiving or storing/retrieving data are well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, examples i and iv of the first list of examples. Well-understood, routine, conventional limitations do not amount to significantly more than the abstract idea.)


Claims 5-7 do not recite additional elements which might amount to significantly more than the abstract idea.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over “Jin” (US 2016/0292267 A1) in view of “Tsuchida” (US 2012/0030157 A1).

	Regarding claim 1, Jin, directed to audio labeling (see abstract), teaches
	obtaining acquired sensor data for representative points; (Figure 4 shows a method for generating a machine learning model for labeling audio sequences. It is described at [0051-0065]. In particular, step 402 and [0052-0053] show dividing source audio data. [0065] indicates that the source audio data may be stored in a database. That is, the source audio data is obtained from the database. 
	clustering the acquired sensor data (Step 404 and [0054-0055] show/describe clustering the source audio data. 
	…determining the discrimination functions…(Steps 406-408 show training machine learning models for labeling audio data (i.e., assigning “data types”). These steps are described at [0057-0062] and Figure 6. The machine learning models include Viterbi models. A Viterbi model necessarily includes parameters.)
	…acquiring new sensor data; and obtaining a label for at least one new data type of the new sensor data when the new sensor data includes a new representative point dissimilar from the representative points of the acquired sensor data. (Figure 2, step 204, and [0066] describe applying the machine learning models trained at block 408 (described above) to generate a new label for a new target audio data. Note that this limitation is a recitation of a contingent limitation. Note Shumpert (made of record, but not relied upon) for how this limitation might be taught if the antecedent condition were positively recited. )
Jin does not appear to explicitly teach, but Tsuchida teaches
obtaining acquired … data for representative points; (Abstract describes creating training data for training a machine learning model by using a clustering method. Figure 10, Steps S21-S22 show acquiring data. As described below, this data is used to determine representative points.)
clustering the acquired … data, obtained for each representative point, into a plurality of pieces of similar sensor data, having data types associated with the representative points, respectively;  (Abstract describes creating training data for training a machine learning model by using a clustering method. In particular, figure 10, step S23 shows a clustering step. This step is described at [0107] and is performed by the training data candidate clustering unit 21, described in detail at [0061-0069]. [0069] indicates that the clusters include representative points.)
	calculating reliability of the data types, each data type corresponding to a label associated with one of the representative points, based on the data types associated with the pieces of similar sensor data ([0043-0044, 0067-0069] describe assigning a confidence level to the data points 
acquiring, based on the reliability, a plurality of weights of discrimination functions corresponding to the data types, each weight based on the reliability of one of the data types for one of the representative points; determining the discrimination functions based on the weights; ([0067] describes modifying the training data by removing points whose confidence falls below a threshold. The confidence levels (i.e., weights) are determined based on the reliability levels. When this training data is used to train a model, the determination of that model is based on the confidence levels via the modified training set.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Jin to use the training dataset clustering method taught by Tsuchida and described above because this results in a way of generating training data with lower costs and errors as described by Tsuchida at [0007-0010]. While Jin is described with respect to audio data and Tsuchida is described with respect to text data, a person of ordinary skill in the art would recognize that machine learning techniques are often applicable to a wide variety of data types. In the instant case, a person would recognize that since audio clustering is possible (as demonstrated by Jin), the teaching of these references could be combined by using audio clustering in place of the text clustering taught by Tsuchida.

	Regarding claim 4, the rejection of claim 1 is incorporated herein. Jin does not appear to explicitly teach, but Tsuchida teaches
	acquiring the weights based on the reliability and a number of the pieces of similar sensor data clustered for each representative point.  (The reliability is described above regarding claim 1. Moreover, [0066] describes identifying predominant classes within a cluster based on a percentage of the points which have that label within the cluster. A percentage is computed by dividing by the total number of points in the cluster (i.e., similar points).) 


	Regarding claim 5, the rejection of claim 1 is incorporated herein. Jin does not appear to explicitly teach, but Tsuchida teaches
	wherein the reliability of each representative point is calculated based on a ratio of a first number of times a most frequent label is associated with the representative point during labeling history, to a second number of different labels associated with the representative point during the labeling history.   ([0084-0085] provides an example of a reliability calculation in which it is determined that 70% of the points in cluster 1 is determined to be “personal name”. In this case, “personal name” corresponds to the largest (i.e., maximum) number of points with a single label. A percentage is a ratio of the number of points labeled “personal name” to the total number of points in the cluster (i.e., pieces of similar sensor data). This ratio is computed after the labels are assigned (i.e., based on the data type granted to each of the pieces of similar sensor data.))
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 7, the rejection of claim 1 is incorporated herein. Jin does not appear to explicitly teach, but Tsuchida teaches
	A sensor data detection method performed after the learning method of claim 1 has been completed, comprising: specifying, for the new sensor data, one of the data types having a highest score based on the discrimination functions; and outputting a detection result in which the one of the data types is designated when the highest score is at least equal to a threshold. (The machine learning models used by Tsuchida are trained at step S24, described at [0108]. The models are applied at step S26 and these results are evaluated as described at [0109-0119]. In particular, [0114-0119] describes an example “Saitoh” in which the class with the highest score “Personal name” is 
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Claim 8 is substantially similar to claim 1 and is rejected with the same rationale in view of Jin further teaching:
	A sensor data learning device comprising: a memory; and a processor coupled to the memory and configured to: ([0037-0039] describes an apparatus comprising a processor coupled to a memory. See also Figure 1 and accompanying description.)

	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over “Jin” (US 2016/0292267 A1) in view of “Tsuchida” (US 2012/0030157 A1), further in view of “Yen” (US 2009/0228422 A1).

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Jin teaches 
	accumulating the acquired sensor data for a predetermined period;  ([0052] indicates that the data may be segmented according to a predetermined window length. When this data is obtained from the database, it is accumulated.)
	…acquiring the data type granted to each of the plurality of pieces of sensor data accumulated for the predetermined period.  (Figure 2, step 204, and [0066] describe applying the machine learning models trained at block 408 (described above) to a new target audio data. In the event that windowed data is used, the model would be applied to this windowed data and the resulting label would be for the windowed data.)
	The combination of Jin and Tsuchida does not appear to explicitly teach, but Yen teaches
	displaying, on a display, a screen on which the data type is granted for each predetermined period; and (Abstract describes a sound classification system for adding or correcting a 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Jin and Tsuchida to display the classification via a user display as taught by Yen because this allows for the user to correct or add samples, which may result in avoiding erroneous classification as described by Yen at [0010].
	
	Regarding claim 3, the rejection of claim 1 is incorporated herein. Furthermore, Jin teaches
	acquiring the data type granted to the sensor data.   (Figure 2, step 204, and [0066] describe applying the machine learning models trained at block 408 (described above) to a new target audio data..)
	The combination of Jin and Tsuchida does not appear to explicitly teach, but Yen teaches
	displaying, on a display, a screen in which the data type is granted whenever the sensor data is acquired; and (Abstract describes a sound classification system for adding or correcting a sound type. Figure 3 shows a user interface with which the user may interact. This is described at [0053-0057]. In particular, [0054] indicates that a classification result is displayed. The combination of Jin and Tsuchida teaching determining a data type. Yen is relied upon to teach the display.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 2.
	
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over “Jin” (US 2016/0292267 A1) in view of “Tsuchida” (US 2012/0030157 A1), further in view of “Grokop” (US 2014/0129560 A1).
	
	Regarding claim 6, the rejection of claim 1 is incorporated herein. The combination of Jin and Tsuchida teach clustering wherein a cluster includes a representative point as described above. The combination of Jin and Tsuchida does not appear to explicitly teach, but Grokop teaches
	adding a new representative point from newly acquired sensor data when the newly acquired sensor data is not similar to any of the pieces of similar sensor data. (Abstract describes determining labels for clusters of data. This includes audio data as indicated at [0004]. [0055, 0145, 0151] describe adding a new cluster when a data point does not correspond to an existing cluster (i.e., when the data point is not similar to the data in the existing clusters). In the combination with Jin and Tsuchida, a new cluster would include a new representative point as described above.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Jin and Tsuchida to include a new cluster when a data point does not fit into an existing cluster as taught by Grokop because this allows for the system to account for the possibility that the data is not consistent with any previously observed cluster as described by Grokop at [0084].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shumpert (US 2016/0342903 A1) – Pseudocode starting at [0099], especially paragraphs [0105-0109] describes creating a new cluster with a new class when a point is dissimilar from previous clusters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121